ELECTRONIC RECORD




COA#        12-13-00041-CR                       OFFENSE:       1


            Davina Wilson Moore v. The State
STYLE:      ofTexas                              COUNTY:        Smith

COA DISPOSITION:        AFFIRMED                 TRIAL COURT:   7th District Court


DATE: 05/30/2014                   Publish: NO   TC CASE #:     007-1663-11




                         IN THE COURT OF CRIMINAL APPEALS


         „ Davina Wilson Moore v. The State of
                                                                       IOM5V0
STYLE:    Texas                                       CCA#:

          fflPZLLfthlT^S              Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:

DATE:      A/ou. 5" J2/W                             SIGNED:                            PC:

JUDGE:                                               PUBLISH:                           DNP:




                                                                              ^s
                                                         dPfeuJv 7                       MOTION FOR

                                                   REHEARING IN     CCA IS:   c/e.n.i'etf'•
                                                   JUDGE: PC             FeA,      If,
                                                                                    y-
                                                                                       Z&/?~


                                                                              ELECTRONIC RECORD
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS '',LE COP\
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




2/11/2015                      gg| \K7sK iEl                  COANo. 12-13-00042-CR
MOORE, DAVINA WILSON WJ-GtJm-007-f664-11                                       PD-1046-14

Pursuant to Rule 69.4(a) T.R.A.Pr?the>eeordys1returned to the court of appeals.
                                     ^=^                                  Abel Acosta, Clerk
                             12TH COURT OF APPEALS CLERK
                             CATHY LUSK
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *